Fourth Court of Appeals
                                          San Antonio, Texas
                                    MEMORANDUM OPINION
                                             No. 04-16-00413-CV

                      IN THE INTERST OF D.D.L.R. and D.D.L.R., Children

                       From the 45th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2015PA01025
                                Honorable Lisa Jarrett, Judge Presiding 1

Opinion by:       Patricia O. Alvarez, Justice

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Jason Pulliam, Justice

Delivered and Filed: November 23, 2016

AFFIRMED

           Appellant E.D.L.R. appeals the trial court’s order terminating his parental rights to his

children, DAN and DAR. 2 In his only issue on appeal, E.D.L.R. asserts the evidence was neither

legally nor factually sufficient for the trial court to find, by clear and convincing evidence, that

terminating his parental rights was in his children’s best interests. We conclude the evidence is

both legally and factually sufficient, and we affirm the trial court’s order.




1
  This proceeding arises out of Bexar County trial court cause No. 2015-PA-01025, styled In the Interest of D.D.L.R.,
et al., Children, pending in the 45th Judicial District Court, Bexar County, Texas, the Honorable Stephani Walsh
presiding.
2
  Because both children share the same initials, D.D.L.R., for purposes of this opinion, the child born April 20, 2001
will be referred to as DAN, and the child born April 28, 2005, will be referred to as DAR.
                                                                                  04-16-00143-CV


                          FACTUAL AND PROCEDURAL BACKGROUND

       On May 4, 2015, the Texas Department of Family and Protective Services received a

referral—for emotional abuse of DAR by E.D.L.R. On May 13, 2015, the Department received a

second referral—for physical abuse of DAR by E.D.L.R. asserting that “E.D.L.R. would hit DAR.”

The following day, on May 14, 2015, law enforcement contacted the Department from the family’s

residence. DAN called 911 alleging that E.D.L.R. was “exposing his penis, ‘jacking off’ while

watching porn and saying derogatory things to children.” The children and their mother left the

residence and stayed with a relative.

       On May 15, 2015, the Department received a third referral—for neglectful supervision of

DAR by her mother. Ten-year-old DAR apparently located a baggie containing a white crystal

substance and ate the substance. DAR’s mother, A.D.L.R., told DAR that the substance was

cocaine and methamphetamine, but instructed the child not to tell anyone.

       The Department interviewed DAR at her school. Many of the allegations, in much greater

detail, were repeated by the child. DAR was released from school at 2:45 p.m. that same day;

however, no adult came to pick her up. The Department was granted exigent removal authority

and the children were taken in the Department’s custody.

       On May 18, 2015, the Department filed its Original Petition for Protection of a Child, for

Conservatorship, and for Termination in Suit Affecting the Parent-Child Relationship. Service

plans were created for both A.D.L.R. and E.D.L.R. Additionally, status hearings and permanency

hearings were conducted before the trial court.

       On June 15, 2016, after several permanency hearings and a bench trial on the merits, the

trial court terminated E.D.L.R.’s parental rights to DAN and DAR based on (1) subparagraphs (N)

and (O) of section 161.001(b)(1), see TEX. FAM. CODE ANN. § 161.001(b)(1)(N), (O) (West Supp.



                                                  -2-
                                                                                                        04-16-00143-CV


2016), and (2) a determination that such termination was in the children’s best interests, see id.

§ 161.001(b)(2). 3

           E.D.L.R. does not challenge the trial court’s findings concerning the statutory grounds for

involuntary termination of his parental rights. See id. § 161.001(b)(1); see also In re J.F.C., 96
S.W.3d 256, 261 (Tex. 2002). Instead, he argues the trial court erred because the evidence was

neither legally nor factually sufficient for the court to find, by clear and convincing evidence, that

terminating his parental rights was in his children’s best interests. See TEX. FAM. CODE ANN.

§ 161.001(b)(2); J.F.C., 96 S.W.3d at 261.

                                         SUFFICIENCY OF THE EVIDENCE

A.         Standard of Review

           “Involuntary termination of parental rights involves fundamental constitutional rights and

divests the parent and child of all legal rights, privileges, duties, and powers normally existing

between them, except for the child’s right to inherit from the parent.” In re L.J.N., 329 S.W.3d
667, 671 (Tex. App.—Corpus Christi 2010, no pet.) (citing Holick v. Smith, 685 S.W.2d 18, 20

(Tex. 1985)).        As a result, appellate courts must strictly scrutinize involuntary termination




3
    Texas Family Code sections 161.001(b)(1)(N), (O) provide as follows:
           (N) constructively abandoned the child who has been in the permanent or temporary managing
               conservatorship of the Department of Family and Protective Services for not less than six
               months, and:
               (i) the department has made reasonable efforts to return the child to the parent;
               (ii) the parent has not regularly visited or maintained significant contact with the child; and
               (iii) the parent has demonstrated an inability to provide the child with a safe environment; [and]
           (O) failed to comply with the provisions of a court order that specifically established the actions
               necessary for the parent to obtain the return of the child who has been in the permanent or
               temporary managing conservatorship of the Department of Family and Protective Services for
               not less than nine months as a result of the child’s removal from the parent under Chapter 262
               for the abuse or neglect of the child. . . .

TEX. FAM. CODE ANN. § 161.001(b)(1)(N), (O).

                                                           -3-
                                                                                       04-16-00143-CV


proceedings in favor of the parent. Id. (citing In re D.S.P., 210 S.W.3d 776, 778 (Tex. App.—

Corpus Christi 2006, no pet.)).

        An order terminating parental rights must be supported by clear and convincing evidence

that (1) the parent has committed one of the grounds for involuntary termination as listed in section

161.001(b)(1) of the Family Code, and (2) terminating the parent’s rights is in the best interest of

the child. See TEX. FAM. CODE ANN. § 161.001; J.F.C., 96 S.W.3d at 261. “There is a strong

presumption that the best interest of the child is served by keeping the child with its natural parent,

and the burden is on [the Department] to rebut that presumption.” In re D.R.A., 374 S.W.3d 528,

533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). “The same evidence of acts or omissions

used to establish grounds for termination under section 161.001(b)(1) may be probative in

determining the best interest of the child.” Id.

        When a clear and convincing evidence standard applies, a legal sufficiency review requires

a court to “look at all the evidence in the light most favorable to the finding to determine whether

a reasonable trier of fact could have formed a firm belief or conviction that its finding was true.”

In re J.L., 163 S.W.3d 79, 85 (Tex. 2005) (quoting J.F.C., 96 S.W.3d at 266). If the court

“determines [a] reasonable factfinder could form a firm belief or conviction that the matter that

must be proven is true,” the evidence is legally sufficient. See id. (quoting J.F.C., 96 S.W.3d at

266).

        Under a clear and convincing standard, evidence is factually sufficient if “a factfinder could

reasonably form a firm belief or conviction about the truth of the State’s allegations.” In re C.H.,

89 S.W.3d 17, 25 (Tex. 2002); accord In re K.R.M., 147 S.W.3d 628, 630 (Tex. App.—San

Antonio 2004, no pet.). We must consider “whether disputed evidence is such that a reasonable

factfinder could not have resolved that disputed evidence in favor of its finding.” J.F.C., 96
S.W.3d at 266; accord C.H., 89 S.W.3d at 25.

                                                   -4-
                                                                                       04-16-00143-CV


       We next turn to the trial court’s finding that termination was in the children’s best interests.

B.     Evidence Regarding the Best Interests of the Children

       Applying the applicable standards of review for sufficiency of the evidence, we examine

all the evidence, see J.F.C., 96 S.W.3d at 266; see also City of Keller v. Wilson, 168 S.W.3d 802,

827 (Tex. 2005) (crediting or disregarding evidence), and recite below the evidence that especially

pertains to the Holley factors, see Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). The

trial court heard live testimony from multiple witnesses, including E.D.L.R. and the children’s

mother, A.D.L.R., and arguments from the Department’s attorney, the children’s attorney ad litem,

and counsel for E.D.L.R.

       Because the only issue before this court is the termination of E.D.L.R.’s parental rights, we

limit our recitation of the facts accordingly.

       1.      A.D.L.R., the Children’s Mother

       After the matter was called for trial, A.D.L.R. met with her attorney and voluntarily

relinquished her parental rights. A.D.L.R. affirmed her belief that the children could not receive

the necessary help in her care and further testified that she does not believe the children should be

returned to their father, E.D.L.R. According to A.D.L.R., “He’s just mentally unstable . . . He’s

not a good role model. He’s not—he’s not that healthy right now.” Although not a psychiatrist,

A.D.L.R. testified that it was her understanding that E.D.L.R. had been diagnosed with

schizophrenia. As to his behaviors, A.D.L.R. described E.D.L.R. talking and laughing to himself.

She further testified to E.D.L.R.’s violent behavior.

       2.      Debra Coltman, Licensed Professional Counselor

       Debra Coltman, DAR’s counselor, testified regarding DAR’s present mental situation.

When DAR was admitted to Devereux, the facility in which the Department placed her, she

presented with symptoms of severe mental, physical, and sexual abuse. DAR was further
                                                 -5-
                                                                                       04-16-00143-CV


diagnosed with Post Traumatic Stress Disorder in connection with the domestic abuse she

witnessed in the home. In addition to the sexual abuse and witnessing E.D.L.R. physically abuse

her mother, DAR described E.D.L.R. as schizophrenic and relayed that she was afraid of him.

Although the employees at Devereux attempted to maintain parent-child contact by telephone,

many of the conversations ended with DAR upset and emotional. E.D.L.R. was verbally and

emotionally abusive. Debra relayed that DAR was particularly upset after a conversation with

E.D.L.R. wherein DAR asked about her mother and E.D.L.R. responded, “I don’t know. I don’t

know if she’s dead or alive.”

       Debra further testified that, the day before trial, DAR “did not think it was a good thing for

her to have contact with E.D.L.R.,” even via telephone. On cross-examination, Debra conceded

that, like other victims of domestic abuse, DAR vacillates between wanting to be with her parents

and never wanting to see them again. “They are the only parents she has ever known or loved.”

During April 2016, DAR attempted to hurt herself several times; Debra conducted four suicidal

risk assessments because DAR was “telling people at school she wanted to kill herself.” At one

point, DAR attempted to tie her backpack around her neck and strangle herself. Finally, Debra

opined that DAR’s special needs cannot be met under E.D.L.R.’s care.

       3.      Joshua Garcia, Parent Educator for Children’s Shelter Compadre Program

       Joshua Garcia testified regarding E.D.L.R.’s participation in the Compadre y Compadre

program, a fifteen-session program designed to teach parenting skills to men. Joshua testified that

he met E.D.L.R. on one occasion, but contrary to E.D.L.R.’s assurances that he attended many

classes, Joshua testified that E.D.L.R. never returned after their initial meeting. More specifically,

E.D.L.R. did not complete the program. Joshua testified that E.D.L.R. expressed that he did not

need to attend the class; and, after several unsuccessful attempts by Joshua to have E.D.L.R. attend

sessions, E.D.L.R. was discharged from the program.
                                                 -6-
                                                                                     04-16-00143-CV


       4.      E.D.L.R., the Children’s Father

       The next witness, E.D.L.R., testified telephonically. He acknowledged a criminal history

including three DWIs and a felony possession charge. E.D.L.R. explained that he was not in court

because he was having difficulty with his leg—“sometimes his calf pulls in the morning and it

makes it painful to walk.” This testimony was questioned during later testimony when E.D.L.R.’s

mother, the children’s grandmother, testified that when she left the house that morning she

expected E.D.L.R. to be meeting her at the courthouse. According to the children’s grandmother,

E.D.L.R. was not present because he “pulled a muscle” in his leg.

       E.D.L.R. acknowledged that a service plan was created in May of 2015. He contended,

however, that no one explained that he needed to complete the services contained within the plan

to have his children returned. To the contrary, E.D.L.R. testified that he understood he only needed

to “start taking classes.” To that end, E.D.L.R. testified that he attended some classes at Lifetime

Drug Recovery, Texas Psychological consultation, and Compadre y Compadre. None of these

programs, however, were satisfactorily completed. E.D.L.R.’s testimony that the caseworker told

him that he only had to “start taking classes” was also contradicted by later witnesses. Both the

children’s grandmother and the caseworker testified that E.D.L.R. was specifically told that he had

to complete the designated classes.

       E.D.L.R. also testified he had not appeared for previous court hearings “because they

haven’t notified me of any.” E.D.L.R. blamed his lack of attendance at the classes on lack of

transportation and poor health. He asserted that he completed as much as he could—“I had

transportation problems. I had health problems. I have blood pressure. My leg, I have a bad leg.

My calf muscle pulls, and I would have to walk. I don’t have a vehicle.” Additionally, E.D.L.R.

contended that his caseworker never returned his phone calls.



                                                 -7-
                                                                                    04-16-00143-CV


       Finally, E.D.L.R. denied that DAR was afraid of him and adamantly asserted that he never

laid a hand on A.D.L.R. However, during cross-examination, E.D.L.R. acknowledged that he was,

in fact, convicted of assaulting A.D.L.R.—“I grabbed her by the arm or by the hair or something.

That was the only time.”

       5.      Shameka Atkins, Texas Department of Family and Protective Services Caseworker

       Shameka testified that the children were brought into the State’s care for neglectful

supervision, sexual abuse, and physical abuse in May of 2015. She became their caseworker

approximately two months later. Shameka testified that family service plans were developed.

Shameka further testified that she continually made efforts to assist E.D.L.R. with obtaining

services; more specifically, for each of the services contained within the service plan, Shameka

located services that were close to E.D.L.R.’s residence so that transportation would not be an

issue. Shameka also testified that she personally spoke to E.D.L.R.; she explained about the

services several times and the consequences of his not complying with the service plan. Shameka

explained that E.D.L.R. originally told her that he was not going to do any services, explaining

“Nobody’s going to take my kids. I’ve been raising them. They’ve been living with me.” She

described E.D.L.R. as irate throughout the proceedings; after several months, he was still cursing

at her and hanging up on her.

       In November 2015, Shameka relayed that E.D.L.R. changed his mind and registered for

the Compadre program. After the first session, however, E.D.L.R. told her that he was not going

to return. According to E.D.L.R., “he did not need parenting classes, he’s already been raising his

kids.” Ultimately, E.D.L.R. only engaged in two of the services on the service plan; he completed

a drug assessment and a psychological assessment. E.D.L.R., however, failed to submit to the

required urinalysis testing, attend the individual counseling, attend parenting classes, or attend

domestic violence classes.
                                               -8-
                                                                                    04-16-00143-CV


       Shameka explained that she requested E.D.L.R. submit to urinalysis testing approximately

two to three times a month. E.D.L.R., however, never appeared for the test. On several occasions,

E.D.L.R. told Shameka that he was not going anywhere to have his urine tested and that if she

wanted a drug test, she could come to his house and do the drug test at the house. Because his

parent-child visits were contingent on negative urinalyses, E.D.L.R. had only seen the children

face-to-face at court hearings. Shameka further explained that although phone conversations were

allowed, DAR’s placement stopped the phone calls based on E.D.L.R.’s cursing and inappropriate

language.

       Finally, Shameka recommended that termination was in the children’s best interests. Both

girls were diagnosed with behavior and mental issues requiring continued counseling and

treatment. They also both suffered from self-harming behaviors and were both on medications for

behavior disorders and anxiety. In Shameka’s opinion, E.D.L.R. was not sufficiently stable to care

for himself, much less his two daughters. Additionally, Shameka testified that E.D.L.R. was

aggressive and hostile and that, on several occasions, the girls expressed fear of E.D.L.R.. As for

a permanency plan, Shameka testified that the Department was trying to locate relatives and

arrange for adoption, if possible.

       6.      Shelby McCaslin, CASA volunteer

       The next witness called was Shelby McCaslin, the court-appointed child advocate. Shelby

agreed with the Department’s recommendation for termination. In her opinion, E.D.L.R.’s

aggressive and negative behaviors are inappropriate and harmful to the children. As evidence of

such aggression, Shelby testified that E.D.L.R. aggressively confronted her during the proceedings

and, on one occasion, an argument between E.D.L.R. and his older daughter required the bailiff’s

involvement. Furthermore, Shelby testified the girls have both expressed that they do not want to

be with their father.
                                               -9-
                                                                                         04-16-00143-CV


C.     Factors Considered by the Trial Court

       In a bench trial, the trial court is the sole judge of the weight and credibility of the evidence,

including the testimony of the Department’s witness. See In re H.R.M., 209 S.W.3d 105, 108 (Tex.

2006) (per curiam) (requiring appellate deference to the fact-finder’s findings); City of Keller, 168
S.W.3d at 819. The factors used to ascertain the best interest of the child were set forth in Holley.
544 S.W.2d at 371–72; accord E.N.C., 384 S.W.3d 796, 807 (Tex. 2012) (reciting the Holley

factors). The Holley Court warned that “[t]his listing is by no means exhaustive, but does indicate

a number of considerations which either have been or would appear to be pertinent.” Holley, 544
S.W.2d at 372; accord In re E.N.C., 389 S.W.3d at 807 (describing the Holley factors as

nonexclusive). “The absence of evidence about some of these considerations would not preclude

a fact-finder from reasonably forming a strong conviction or belief that termination is in the child’s

best interest, particularly if the evidence were undisputed that the parental relationship endangered

the safety of the child.” C.H., 89 S.W.3d at 27. In fact, evidence of only one factor may be

sufficient for a factfinder to form a reasonable belief or conviction that termination is in a child’s

best interest—especially when undisputed evidence shows that the parental relationship

endangered the child’s safety. See id. There is, however, a strong presumption that keeping a

child with a parent is in the child’s best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per

curiam).

       In addition to consideration of the Holley factors, courts remain mindful that “the prompt

and permanent placement of the child in a safe environment is presumed to be in the child’s best

interest.” TEX. FAM. CODE ANN. § 263.307(a) (West Supp. 2016); In re B.R., 456 S.W.3d 612,

615 (Tex. App.—San Antonio 2015, no pet.). In determining whether a parent is willing and able

to provide the child with a safe environment, courts should consider the following statutory factors

set out in section 263.307(b) of the Code, which include the following:

                                                 - 10 -
                                                                                      04-16-00143-CV


       (1)     the child’s age and physical and mental vulnerabilities;
       (2)     the frequency and nature of out-of-home placements;
       (3)     the magnitude, frequency, and circumstances of the harm to the child;
       (4)     whether the child has been the victim of repeated harm after the initial report
               and intervention by the department;
       (5)     whether the child is fearful of living in or returning to the child’s home;
       (6)     the results of psychiatric, psychological, or developmental evaluations of
               the child, the child’s parents, other family members, or others who have
               access to the child’s home;
       (7)     whether there is a history of abusive or assaultive conduct by the child’s
               family or others who have access to the child’s home;
       (8)     whether there is a history of substance abuse by the child’s family or others
               who have access to the child’s home;
       (9)     whether the perpetrator of the harm to the child is identified;
       (10)    the willingness and ability of the child’s family to seek out, accept, and
               complete counseling services and to cooperate with and facilitate an
               appropriate agency’s close supervision;
       (11)    the willingness and ability of the child’s family to effect positive
               environmental and personal changes within a reasonable period of time;
       (12)    whether the child’s family demonstrates adequate parenting skills; and
       (13)    whether an adequate social support system consisting of an extended family
               and friends is available to the child.

TEX. FAM. CODE ANN. § 263.307(b); see In re G.C.D., No. 04-14-00769-CV, 2015 WL 1938435,

at *4 (Tex. App.—San Antonio Apr. 29, 2015, no pet.) (mem. op.) (citing In re A.S., No. 04-14-

00505-CV, 2014 WL 5839256, at *2 (Tex. App.—San Antonio Nov. 12, 2014, pet. denied) (mem.

op.)); B.R., 456 S.W.3d at 615.

       In determining the best interest of a child, courts “may consider circumstantial evidence,

subjective factors, and the totality of the evidence as well as direct evidence. B.R., 456 at 616

(citing In re E.D., 419 S.W.3d 615, 620 (Tex. App.—San Antonio 2013, pet. denied)). A factfinder

may also measure a parent’s future conduct by his or her past conduct to aid in determining whether

termination of the parent-child relationship is in the best interest of the child. Id. Finally, the



                                                - 11 -
                                                                                     04-16-00143-CV


grounds on which the trial court granted termination, pursuant to section 161.001 of the Code,

“may also be probative in determining the child’s best interest; but the mere fact that an act or

omission occurred in the past does not ipso facto prove that termination is currently in the child’s

best interest.” In re O.N.H., 401 S.W.3d 681, 684 (Tex. App.—San Antonio 2013, no pet.)

(internal citation omitted).

D.     Analysis of Children’s Best Interests

       1.      Desires of the Children

       At the time of the termination hearing, the children were fifteen and eleven-years-old.

Although the children were not called to testify, both the children’s court-appointed advocate and

attorney ad litem testified the girls feared their father and did not want to be placed in his care.

Although the Department had not been able to find a family placement, the children were doing

well in the Department’s care. Both girls required medication and counseling. They were both in

good standing at school. See TEX. FAM. CODE ANN. § 263.307(b)(13); Holley, 544 S.W.2d at 371–

72. We find the opinions expressed by the children to their advocate and their attorney ad litem

weigh in favor of the trial court’s termination.

       2.      Emotional and Physical Needs of the Children

       The evidence further indicates E.D.L.R. was unable to successfully address the negative

behaviors addressed by the service plan. See O.N.H., 401 S.W.3d at 684 (concluding trial court

permitted to consider parent’s past conduct in best interest determination). E.D.L.R. exhibited an

aggressive nature and difficulty with impulse control during every step of the process. E.D.L.R.’s

inability to view his actions as the basis for the Department’s concerns was also an issue. E.D.L.R.

expressed little empathy for his children and, instead, viewed himself as a victim of the

Department’s actions. See TEX. FAM. CODE ANN. § 263.307(b)(3), (4), (7); Holley, 544 S.W.2d at

371–72.     The record also reflects E.D.L.R.’s history of violence toward other individuals,

                                                   - 12 -
                                                                                      04-16-00143-CV


especially the children’s mother. See TEX. FAM. CODE ANN. § 263.307(b)(7); Holley, 544 S.W.2d

at 371–72. The caseworker, the psychologist, and even the children’s mother expressed concerns

about the domestic abuse witnessed by the children. See TEX. FAM. CODE ANN. § 263.307(b)(7);

Holley, 544 S.W.2d at 371–72.

       Even further, there was some question as to why E.D.L.R. was not in court on the day in

question. E.D.L.R. missed several previous court settings, but blamed the Department for failing

to provide notice of the hearings. All parties understood that the termination hearing was

scheduled to make a final determination on whether the trial court would terminate his parental

rights. When E.D.L.R.’s mother left the apartment that morning, she fully anticipated E.D.L.R.

was meeting her at the courthouse. E.D.L.R.’s assertion that he was unable to attend the hearing

due to physical disabilities, was called into question by his mother’s description of his condition

as a “pulled muscle.”

       During his testimony, E.D.L.R. downplayed and disputed the abuse allegations; he also

placed much of the blame on the Department for his failure to complete his service plan and his

failure to appear at the previous status hearings. The trial court was not required to accept

E.D.L.R.’s testimony and could have resolved the evidence against E.D.L.R. See J.L., 163 S.W.3d

at 85; J.F.C., 96 S.W.3d at 266.

       3.      Parenting Abilities and Services Available

       With regard to E.D.L.R.’s use of services available to assist him with reunification, the trial

court heard testimony that established E.D.L.R. resisted, and even vehemently refused, to utilize

most of the services offered by the Department. See TEX. FAM. CODE ANN. § 263.307(b)(10);

Holley, 544 S.W.2d at 371–72. The caseworker testified that a service plan was developed and

that she explained to E.D.L.R. the effects of his refusal to comply with the service plan; yet,

E.D.L.R. failed to submit to the required drug testing or to attend the required individual

                                                - 13 -
                                                                                      04-16-00143-CV


counseling, anger management classes, parenting classes, or domestic violence classes. In fact,

E.D.L.R.’s refusal to submit to the drug testing resulted in his inability to see his children during

the pendency of the case. See TEX. FAM. CODE ANN. § 263.307(b)(10); Holley, 544 S.W.2d at

371–72.

       Accordingly, based on this evidence, the trial court could have formed a firm belief or

conviction that E.D.L.R. failed to work with the Department and did not fully comply with his

service plan. See J.L., 163 S.W.3d at 85; J.F.C., 96 S.W.3d at 266. As a result, we find these

factors—parenting abilities and utilization of available programs—favor termination.

       4.      Stability of the Home or Proposed Placement

       The record reflects the children are currently in stable placement facilities; both were

working with psychologists and receiving the necessary medications and psychological assistance.

See TEX. FAM. CODE ANN. § 263.307(b)(13); Holley, 544 S.W.2d at 371–72. Although the

Department attempted to place the children with their paternal-grandmother, the placement was

contingent on E.D.L.R. not living at the residence. There was extensive testimony regarding

whether E.D.L.R. would “allow” his mother to move out of the residence they shared. At one

point E.D.L.R. testified that his mother could move out at any time; however, during cross-

examination he conceded that she could not do so until the lease expired.

       E.D.L.R. contends he has maintained a stable home environment for his children and

wishes for them to return home. See TEX. FAM. CODE ANN. § 263.307(b)(11) (willingness of

child’s family to effect positive and personal changes); Holley, 544 S.W.2d at 371–72. Although

E.D.L.R. denied any recent drug use or physical abuse in the home, he has refused to be drug tested

and on cross-examination he conceded to an assault conviction where he “grabbed [the children’s

mother] by the arm or by the hair or something.” Additionally, the exchange between E.D.L.R.

and his mother regarding whether he will “allow” her to move out of the apartment they are

                                                - 14 -
                                                                                     04-16-00143-CV


currently sharing, is also concerning. Given the evidence presented, it was reasonable for the trial

court to conclude E.D.L.R.’s home would include an aggressive and abusive atmosphere where

the children would endure emotional and physical abuse as well as potentially witness E.D.L.R.’s

aggressive acts toward other individuals. See TEX. FAM. CODE ANN. § 263.307(b)(3), (4), (7),

(11); Holley, 544 S.W.2d at 371–72; see also B.R., 456 S.W.3d at 616 (stating factfinder may

measure future conduct by past conduct). This factor also weighs in favor of termination.

       5.      Acts or Omissions of the Parent

       Finally, the trial court heard testimony from several witnesses regarding E.D.L.R.’s anger

management and impulse control issues. See TEX. FAM. CODE ANN. § 263.307(b)(3), (4), (7),

(12)(D), (E); Holley, 544 S.W.2d at 371–72. Based on the evidence presented, the trial court—as

the sole judge of the weight and credibility of the evidence—could have reasonably concluded that

E.D.L.R. exercised poor judgment and lacked the decision-making skills and parental abilities to

provide for and parent the children in a healthy and safe manner. See H.R.M., 209 S.W.3d at 108;

City of Keller, 168 S.W.3d at 819.

       The record supports E.D.L.R. was unable to effect the necessary changes within a

reasonable time. The trial court found, and E.D.L.R. does not challenge on appeal, that E.D.L.R.

       •    constructively abandoned the children; and
       •    failed to comply with the service plan as directed by the trial court.

See TEX. FAM. CODE ANN. § 161.001(b)(1)(N), (O). The trial court’s determination regarding

E.D.L.R.’s termination under section 161.001(b)(1) is properly considered in its findings that

termination is in the best interests of the children and is, in fact, probative in determining the

children’s best interests. See C.H., 89 S.W.3d at 27 (holding the same evidence may be probative

of both section 161.001(b)(1) grounds and best interest); O.N.H., 401 S.W.3d at 684.




                                                - 15 -
                                                                                     04-16-00143-CV


       Reviewing the evidence under the two sufficiency standards, and giving due consideration

to evidence that the trial court could have reasonably found to be clear and convincing, we

conclude the trial court could have formed a firm belief or conviction that terminating E.D.L.R.’s

parental rights to DAN and DAR was in the children’s best interests. See J.L., 163 S.W.3d at 85;

J.F.C., 96 S.W.3d at 266; see also H.R.M., 209 S.W.3d at 108. Therefore, the evidence is legally

and factually sufficient to support the trial court’s order. See J.F.C., 96 S.W.3d at 266; see also

H.R.M., 209 S.W.3d at 108.

                                           CONCLUSION

       The trial court found E.D.L.R. committed the statutory grounds supporting termination of

his parental rights and that termination of E.D.L.R.’s parental rights was in DAN’s and DAR’s

best interests. E.D.L.R. only appealed the best interests of the children finding.

       Having reviewed the evidence, we conclude it was legally and factually sufficient to

support the trial court’s finding by clear and convincing evidence that termination of E.D.L.R.’s

parental rights to DAN and DAR was in the children’s best interests.

       Accordingly, we overrule E.D.L.R.’s sole issue on appeal and affirm the trial court’s order.


                                                  Patricia O. Alvarez, Justice




                                               - 16 -